   Case 1:11-cv-00691-LAK-RWL Document 2106 Filed 10/17/18 Page 1 of 2




                                                                                    Randy M. Mastro
                                                                                    Direct: +1 212.351.3825
October 17, 2018                                                                    Fax: +1 212.351.5219
                                                                                    RMastro@gibsondunn.com
VIA ECF

The Honorable Lewis A. Kaplan
United States District Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, 10007

Re:    Chevron Corp. v. Donziger, No. 11 Civ. 0691 (LAK)

Dear Judge Kaplan:

I write as counsel for Plaintiff Chevron Corporation (“Chevron”) to request permission to file
unredacted, unsealed versions of materials filed under seal in connection with Chevron’s
Motion to Hold Steven Donziger, The Law Offices of Steven R. Donziger, and Donziger
Associates PLLC in Contempt of Court for Their Failure to Comply with the RICO and
Default Judgments and the April 16, 2018 Restraining Notice (Dkt. 2089-2094). We also
request permission to file unredacted and unsealed versions of materials filed under seal in
opposition to Katie Sullivan’s letter motion for a protective order (Dkts. 2065-3 & 2065-7).

Chevron initially sought to file these materials under temporary seal as required by the
Protective Order because they consisted of or reflected documents produced by Sullivan that
Donziger had indiscriminately designated “confidential.” This Court granted the requests for
temporary sealing on August 14, 2018 and October 3, 2018, respectively. Dkts. 2069, 2096.
Sullivan has now withdrawn all confidentiality designations applicable to her documents.
Donziger has failed to make any attempt to substantiate the confidentiality of these materials
within seven days of their filing as required by Paragraph 19 of the Protective Order, which
provides that the designating party “shall have at least seven (7) days to submit a declaration
explaining why the Information should remain under seal.” Fourteen days have passed since
Chevron filed the contempt motion under seal, and several months have passed since it filed
its opposition to Sullivan’s motion for a protective order, but Donziger has not submitted a
declaration to explain why any of these materials should remain under seal. Nor has he
provided any justification in meet-and-confer correspondence with Chevron for his blanket
designation of Sullivan’s entire production as confidential. Ex. A.

Accordingly, Donziger has waived any confidentiality that might have applied to the specific
documents filed under seal with Chevron’s motion and opposition referenced above. Even if
Donziger had not, however, the documents still are not confidential for the reasons set forth
in the contemporaneously filed motion to strike confidentiality designations as to all other
     Case 1:11-cv-00691-LAK-RWL Document 2106 Filed 10/17/18 Page 2 of 2




October 17, 2018
Page 2



documents produced by Katie Sullivan in response to Chevron’s subpoena issued in this
action.1

As always, we appreciate Your Honor’s consideration.

Sincerely,

/s/ Randy M. Mastro
Randy M. Mastro




 1
     Chevron’s unsealed filings would retain any redactions required to comply with the privacy protections of
     Federal Rule of Civil Procedure 5.2(a), including social security numbers and bank account numbers.
